Whitfield, O. J.,
delivered the opinion of the court.
Under the facts in this case the house in which the fodder was located was a part of the dwelling house, and the indictment was properly drawn under Code 1906, § 1036. '
We think the tests as to the competency of the bloodhound testimony set out in the Pedigo case, 103 Ky., 41, 44 S. W., 143, 42 L. R. A., 432, 82 Am. St. Rep., 566, were sufficiently met by the testimony in this case. See State v. Dickerson (Ohio), 82 N. E., 969, and State v. Hunter, 143 N. C., 607, 56 S. E., 547, 118 Am. St. Rep., 830, which last case we refer-to specially. That testimony sufficiently shows that these dogs had been well trained to track human beings, that they were of pure blood, that in this ease they were put on the trail at a place where it was shown that the criminal agency must have had origin (one witness says in about six feet of the place), that the owner of the dogs, Tate, was an experienced dog trainer, that these dogs had pedigrees showing they were of' pure blood, and that they had been subjected to severe and satisfactory tests in the tracking of persons.
The announcement -in Sam’s case, 33 Miss., at page 352, as to what constitutes the corpus delicti in arson, is very vague and unsatisfactory. If it was meant to declare that the mere proof of the burning of the house is sufficient evidence of the corpus delicti in a case of arson, we disapprove and overrule that announcement. The corpus delicti in a case of arson consists, not only in the proof of the burning of the house or other thing burnt, but of criminal agency in causing the burning. The Pitts case, in 43 Miss., 472, announces the true doctrine, and practically overruled Sam’s case so far back as 1870. Speaking of what constitutes the corpus delicti in a case of fe*620lonious homicide, the court said in that case, at page 480: “In a case of felonious homicide, it consists of two substantial fundamental facts: (1) The fact of the death of the deceased; and (2) the fact of the existence of criminal agency as the cause of the death. The first of these constituents is always required to be proved, either by direct testimony or by presumptive evidence of the strongest kind. And the second of these constituents becomes a proper subject of presumptive reasoning upon all the facts and circumstances of the ease. A dead body, or its remains, having been discovered and identified as that of the person charged to have been killed, and the basis of the corpus delicti being thus fully established, the next step in the process, and ‘the one which serves to complete the proof of that indispensable preliminary fact, is to show that the death has been occasioned by the criminal act or agency of another person. This may always be done by means of circumstantial evidence. All the facts and circumstances of the case may be taken into consideration.”
We think that, in this case, the testimony furnished by the bloodhounds and the other circumstances, not necessary here to be detailed fully, sufficiently show the criminal agency. We will mention simply these: The witness Bullard heard a rustling in the fodder just before the fire broke out which he supposed was caused by house cats. The trained bloodhounds tracked defendant to his home and identified him in their peculiar way, and a track was found along the way leading to the house which corresponded to a shoe shown to have been worn ■ at certain times by the defendant. The corpus delicti, we think, was therefore sufficiently shown, and the confessions of the accused were consequently properly admitted.
The court properly excluded from the jury evidence as to the conduct of other bloodhounds which had been trained by the witness Tate. On this point the Alabama supreme court said in the case of Simpson v. State, 111 Ala., 6, 20 South., 573: “The court properly excluded from the jury the proposed *621evidence as to two bloodhounds of the same breed of those employed to track the supposed criminal in this case, and trained by the same man, being put upon the trail of a human being, and leaving it to trail a sheep, which they overhauled and killed. The test by comparison was not sufficiently certain to determine . the' reliability of the dogs employed here by reference to the qualities of other dogs.” And this opinion was by Judge McClellan, one of tbe greatest of American judges.
The confessions of the accused are conclusive against him. He made these confession to Frank Poyner, John Kelly, and others. Kelly testified that he heard the accused tell Soulee Sledge, his brother-in-law, at Hodges’ store, the morning after, the fire, that “he [the accused] had finished burning out old man Bullard last night, and the hounds had run him up to his house.” Soulee Sledge, the brother-in-law of the accused testified positively that the accused tried two or three times to get the witness to help him do the burning; that he (the accused) said to Sledge: “I bought some land adjoining this place [i. e., Bullard’s place], and if you will help me to get it I will sell you the north eighty acres for half of what it is worth. He said that he wanted old man Bullard out of there, and he was going to get him out of there.” Other witnesses who testified along this line against the accused are Edward Hodges and Samuel' Hunter.
Accused’s defense was an alibi, testified to by his own family and other relatives. John Henry Wilson, a witness for the state, testified that he arrested the accused, and that the accused* told him that he (the accused) had come home late Friday night, and, being tired, had gone straight to bed. The jury evidently believed this witness, and were warranted, under all the testimony in the case, in rejecting this defense of an alibi.
There is no merit whatever in any other of the-many assignments of error.
The judgment is affirmed.

Affvrmed.